Citation Nr: 1801601	
Decision Date: 01/10/18    Archive Date: 01/23/18

DOCKET NO.  14-05 709	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES


1.  Entitlement to an increase evaluation for posttraumatic stress disorder (PTSD) in excess of 70 percent.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

3.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected PTSD.


REPRESENTATION

Veteran represented by:	The American Legion

\

ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1968 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  This claim has since been transferred to the RO in Cleveland, Ohio.

The Board notes that in the November 2017 Informal Hearing Presentation, the Veteran's representative indicated that an entitlement to service connection for a right hand condition was on appeal.  However, on his February 2014 VA Form 9, the Veteran did not list the hand condition as an issue that he would like to appeal.  Instead, the Veteran specifically listed his increased rating claim for PTSD, and his service connection claims for hypertension and erectile dysfunction.  There was also no subsequent evidence suggesting the right hand claim is on appeal.  Thus, entitlement to service connection for a right hand condition was never certified to the Board, and is not currently before the Board at this time.

The electronic Veterans Appeals Control and Locator System (VACOLS) indicate that the February 2017 rating decision that denied service connection for hearing loss and tinnitus, is the subject of a Notice of Disagreement (NOD) filed in February 2017.  This electronic system shows that the RO is continuing to work on the matter.  Thus, as the RO has acknowledged receipt of the NOD and VACOLS indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where an NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, those claims remain under the jurisdiction of the RO at this time.
 
FINDING OF FACT

1.  On April 2016 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


		
ANTHONY C. SCIRÉ, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


